Title: To George Washington from Major General William Phillips, 10 October 1779
From: Phillips, William
To: Washington, George


        
          Sir
          Easton [Pa.] October 10th 1779.
        
        Reports have reached me that a reason for my detention here is my refusing to order to be certified by the British Quarter Master General’s department some accounts delivered in at CharlottesVille in Virginia consequent upon the arrival of Mr Milligan an American Commissioner of Accounts in Virginia.
        I will take a liberty of premising to you, Sir, that whenever I have acted in my publick station according to my best judgement and the principles of honour I can never be carried to rescind such conduct from apprehension of resentment or the flattering prospects of any attainment whatever, so that the pleasing idea of a visit to my friends at New York, or any future intention of the American Congress to my disadvantage, will not operate in any manner upon my mind or actions as it relates to the subject of my present or future situation.
        But, wishing to have my publick conduct appear in a fair and clear light to those for whom I have conceived an opinion of probity and goodness of heart, I will, Sir, take leave to single out your Excellency to state some facts to, relating to the matter which is reported to have

caused the American Congress to stop me at Elizabeth Town from going into New York, after I had journeyed for that purpose upon the faith of a publick agreement from Virginia.
        I will not take up your Excellency’s time unnecessarily by entering into a minute description of all that passed between Mr Milligan and myself in settling the publick accounts between the American Commissaries and the Troops of Convention; I will request only, Sir, that you will have the goodness to peruse the several copies and extracts of letters which I send you and your Excellency will perceive that I have been invariable in my desire of doing every thing for the satisfaction of Mr Milligan’s Commission, and the six first extracts will mark how earnest I was that the accounts should be settled clearly and finally, and that whatever delay may have arisen proceeded from the American Commissaries and Officers, and not created by me or any subordinate person under my command.
        You may observe, Sir, that the accounts were not delivered in to the British Commissary General’s and Quarter Master General’s departments untill the 13th of August, that Mr Milligan had determined at all events to set out for Philadelphia on the next day, that the provision account, though a very voluminous one, being for many months, was immediately examined, settled and certified by the British Commissary General; that the American Quarter master General’s accounts were entered into, examined and reported upon by the British Quarter Master General’s department in a few hours after their being delivered into that office, and had they been made out with that correct precision which great publick accounts generally are they would undoubtedly have been certified and signed by the British Quarter Master General’s department.
        I must take the liberty of trespassing a little upon Your Excellency’s time in this one particular, and to request of You, Sir, to observe that the accounts of the American Quarter Master General’s department should properly consist of three Heads or charges, the one for transport of Officer’s baggage and Soldier’s clothing from Richmond to the Convention Barracks, another for the use of waggons and delivery of forage to Officers and several others of the Troops of Convention upon the march to Virginia, a third and the principal charge is for the American transport of provisions from various parts of the country to the Barracks—these heads, that I have thus distinguished, were however put into one general charge comprised in the words “For transport”—“for Forage”—Had the two first been produced separate, and the Vouchers examined, there could have been no difficulty in settling them and they would undoubtedly have been certified by the British Quarter Master General’s department—this I observed upon

to Mr Milligan as your Excellency may perceive in my letter to him of August 14th, but the positive determination of that Gentleman to set out for Philadelphia on that day prevented all possibility of making any alterations in the accounts as delivered in.
        The third charge, viz. that for the American transport of provisions could never be certified by us as it is a transport we know nothing of, having no connection with the hire of it, no knowledge from whence it comes, and entirely arbitrary in every instance—It is an account which we can only receive, this has been done, I have received the Account and sent it with the others to Sir Henry Clinton His Majesty’s Commander in Chief in America.
        I will mention only one more circumstance relating to this matter, it is a paragraph in my letter to Mr Milligan of the 14th of August which I will beg your Excellency’s attention to. “Had the accounts in the American Quarter Master General’s department been delivered in the regular and clear manner which is usually done in publick accounts of great magnitude they would have been attended to with great punctuality and precision which they still shall be, Sir, whenever you please to direct it.”
        In this I clearly give my opinion to Mr Milligan that these accounts were not properly drawn out, that had they so been they would have been attended to with great punctuality and precision and that they still should be whenever he pleased to direct it.
        Thus, Sir, the matter rests and I apprehend it will appear that had Mr Milligan remained at CharlottesVille ten or fourteen days more the perplexed account in question might have been separated and clearly drawn out under the three several heads I have mentioned, that two of them would undoubtedly have been certified after an examination of the Vouchers, that the third would have been regularly and in all the usual forms received, and signed to as an account delivered in by the American Quarter Master General’s department, but could never be positively certified by us, it being a charge arising under a description wherein we had no connection other than the receiving the provisions which the transport forwarded to the Convention Barracks.
        I have made this letter longer than I at first intended, the subject matter naturally drew it into length, and I am sure General Washington’s liberality of mind will make him excuse the trouble it gives—I mean it as no exculpation or vindication of my conduct, but simply as an explanation of a matter which has passed, upon which, as I have heard, is founded the treatment I have received from the American Congress—Whatever is to happen to me in future I have little thought upon, I have little care about, but I beg to assure General Washington

that I acquit him entirely of any intention of treating me with want of liberality, generosity, or honour—I have the greatest personal respect for his private character, and have no doubt of his feeling the injury under which I at present suffer, I really believe, rather more severely than I do myself.
        The letter you have been pleased to write to me relating to exchanges I shall take a liberty of answering from Bethlehem where I shall reside untill my situation is altered by some new arrangement of the American Congress.
        I cannot close this letter without informing Your Excellency of the most perfect attention which Major Skinner has shewed to me, Major General De Riedesel, and our respective families. I have the honour to be, Sir, with great personal respect Your Excellency’s most obedient most humble servant
        
          W. Phillips
        
      